Title: King’s Remonstrance: Richd. Kings Remonstrance to the Superr. Ct. July. 1771
From: King, Richard
To: 


       To The Honle. His Majesty’s Justices of the Supr. Court of Judicature Court of Assize &c. Now Holden in the Countys of Cumberland and for the County of Cumberland and Lincolen
       Richard King of Scarborough in the County of Cumberland Humbly remonstrates that by a riot in the night of the 19 of March AD 1766 His Dwilling House and waireHouse were broken up and a great number of his Notes and Bonds for money due and other papers of value were burnt or Carried off by the Rioters, Exclusive of other Damages, that altho’ thredened by letter and otherwise that if he was the Cause of any warrants or Summonses being served on any Person or Persons on that account he might depend upon it, his Cattle should be killed, his House, and Barns Burnt, and himsilfe Cut to pieces and burnt to ashes. That notwithstanding their many threats and Menaces Your Remonstrant persued the measuers directed by the then attorney General, upon which fourteen Persons were Indicted at the Supr. Court 1766. preparitory to the Supr. Court in 1767. Wittness were summoned and sum persons Indicted were taken, but by reason of a failour of Juriours from said lower County no new Indictments Could be found, nor the olde ones brot On Tryall. Your Remonstrant made the utmost Efforts again preparitory to the Supr. Court 1768. and Caused witnesses to be summoned who if they had appeard and Deposed the Truth must have proved those Guilty who were under Indictment and then before the Court, and ben the means of procuring new Indictments of those that Distroyed his farmHouse and burnt his Barn &c. The Honle. Court ordered a Warrant, and an officer was sent after them, who made return he could not find neither of them. So nothing further was don at that Court nor since til now, in this length of time sum persons have disclosed matters that did not appear before, and other Circumstances which Gave Incouragement to your Remonstrant to make a new attempt. Accordingly on Satterday last Your remonstrant having precured a new warrant for the Persons Indicted, percured Timothy Stuart, one of the Principel actors among them that were Indicted to be apprehended by one Abraham Lavit one of the Counstables of Scarborough. But the officer not being sufficiantly on his Guard, suffered the said Timothy to make his Escape on his way to the Goal. The Loss sustained by Distruction of your remonstrants security for money Due (Exclusive of what has bin since in any wise paid or renewed) togather with the Intrest amounts to £743.0.10 Exclusive of all other matters, which upon the whole must Exceed £1000. LMy. lawful money Exclusive of the Great Pain to him Selfe, wife and Children, Trouble and Expence in Endiveouring to bring the Parpitrators to Justice and to hire mento Guard his House against their outrage agreeable to their threats while he was so Doing. Wherefore Your Remonstrant Humbly Supplicates Your Honours to take his Case under Consideration, and that Your Honours would be pleased to Take such Imediate measuers as may Tend to reduce his Distroyers to reason and open the way for his redress.
       
        All which is Humbly Submitted by Your Honours Most Obedient, and most Humble Servant
        Richd. King
        Falmouth 2d. July 1771.
       
      